Citation Nr: 1643658	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-25 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for arthritis of the spine and, if so, whether service connection for a lumbar spine disorder, to include as secondary to service-connected fracture of the fifth metatarsal of the left foot, is warranted.

2.  Entitlement to service connection for a dental disorder, claimed as a gum condition, for VA compensation purposes.

3.  Entitlement to service connection for a right shoulder disorder, claimed as secondary to service-connected fracture of the fifth metatarsal of the left foot.

4.  Entitlement to service connection for a left shoulder disorder, claimed as secondary to service-connected fracture of the fifth metatarsal of the left foot.

5.  Entitlement to service connection for a right elbow disorder, claimed as secondary to service-connected fracture of the fifth metatarsal of the left foot.

6.  Entitlement to service connection for a left elbow disorder, claimed as secondary to service-connected fracture of the fifth metatarsal of the left foot.

7.  Entitlement to service connection for pes cavus of the right foot, claimed as secondary to service-connected fracture of the fifth metatarsal of the left foot.

8.  Entitlement to service connection for prostate cancer, claimed as a qualifying chronic disability under 38 C.F.R. § 3.317.

9.  Entitlement to a compensable rating for fracture of the fifth metatarsal of the left foot.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to September 1973 and from October 1990 to August 1991.  He also had service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

With regard to the characterization of the Veteran's dental disorder claim, the Board notes that rating decisions issued in August 2006 and July 2007 originally denied service connection for a gum condition.  However, as additional relevant service department records were received immediately following the issuance of both decisions, i.e., in August 2006 and August 2007, the claim is being reviewed de novo pursuant to 38 C.F.R. § 3.156(c) (2015).  Furthermore, while the Veteran originally styled his claim as entitlement to service connection for a gum condition, a review of his statements and the record reveals that he has also had tooth difficulty.  Therefore, the Board has expanded his claim to a 'dental disorder.'  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

Additionally, service connection may be awarded for dental conditions for (1) compensation benefits and/or (2) outpatient dental treatment purposes.  Pursuant to Veterans Benefits Administration (VBA) Fast Letter 12-18 (July 10, 2012), claims for outpatient dental treatment submitted to VBA should be referred to the Veterans Health Administration (VHA) for preparation of a dental treatment rating.  See also 38 C.F.R. § 3.381 (2015).  In the present case, the record reflects that the Veteran has raised the issue of entitlement to service connection for a dental disorder for outpatient dental treatment purposes.  See also Mays v. Brown, 5 Vet. App. 302 (1993) (any claim for service connection for a dental condition is also a claim for VA outpatient dental treatment).  Review of the file reveals that the Agency of Original Jurisdiction (AOJ) (i.e., VBA) has only adjudicated the issue of entitlement to service connection for a dental disorder for VA compensation purposes and attempted to forward his claim for treatment to VHA in November 2007 and October 2011.  However, to date, it is unclear whether VHA has received the referral as the November 2007 notation was made in a deferred rating decision and the RO's fax to VHA on the matter did not go through in October 2011.  Therefore, this matter is referred to the AOJ (which, in this case, is VHA) for appropriate action.

In September 2012, the Veteran requested the opportunity to testify at a Board video-conference hearing before a Veterans Law Judge.  However, in August 2014, he withdrew his request for a Board hearing.  38 C.F.R. §§ 20.702(e), 20.704(e).

In May 2015, subsequent to the RO's most recent adjudication in the June 2014 statement of the case, additional evidence referable to the Veteran's claim for a compensable rating for his fracture of the fifth metatarsal of the left foot was received.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for arthritis of the spine is addressed in the decision below.  The reopened and remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in August 2007, the RO denied the Veteran's claim of entitlement to service connection for arthritis of the spine.

2.  Evidence added to the record since the final August 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for arthritis of the spine.



CONCLUSIONS OF LAW

1.  The August 2007 rating decision that denied the Veteran's claim of entitlement to service connection for arthritis of the spine is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for arthritis of the spine.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for arthritis of the spine is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the instant case, the Veteran filed his original claim for service connection for arthritis of the spine in July 2005.  Thereafter, in an August 2006 rating decision, the RO considered the Veteran's service treatment records from his first period of service, post-service VA treatment records, and a July 2006 VA examination report, and determined that service connection for arthritis of the spine was not warranted.  

In this regard, the RO noted that the Veteran's service treatment records showed no complaint of, treatment, or diagnosis for any trauma or injury to the spine.  Additionally, his service separation examination did not reveal any disability of the
spine.  The RO further observed that post-service VA treatment records reflected that the Veteran reported that he bent down to lift a box and felt sharp pain to his back.  The July 2006 VA examiner also noted that the Veteran reported no history of back pain and there was no diagnosis of a chronic condition of the spine noted in service.  Consequently, the RO determined that the evidence did not show that the Veteran's back condition was incurred or aggravated during his active military
service or arose to a compensable degree within one year of discharge from active duty.

In August 2006, the Veteran was advised of the decision and his appellate rights.  While he did not enter a notice of disagreement as to such denial, additional service treatment records from his second period of service were obtained in April 2007.  Therefore, his claim was reconsidered on a de novo basis in a July 2007 rating decision.

In this regard, the RO again denied service connection for arthritis of the spine.  In reaching such decision, the RO acknowledged that the Veteran's service treatment records from the Veteran's second period of service had recently been obtained and considered; however,  they are negative for any complaint of or treatment for a back disability.  Therefore, the RO again noted that, although the Veteran had recently received treatment for a back injury, there was no evidence showing that a disability of the spine was incurred in or caused by service.  Consequently, the RO again denied the Veteran's claim for service connection for arthritis of the spine. 

In August 2007, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for arthritis of the spine was received until January 2009, when VA received his application to reopen such claim.  Furthermore, no new and material evidence referable to the Veteran's claimed back disorder was received within a year of the August 2007 rating decision and, while additional service dental records were associated with the record in August 2007, no additional service department records relevant to the Veteran's claimed back disorder have been received.  Therefore, the August 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2015)].

Evidence received since the August 2007 rating decision includes additional post-service treatment records and Social Security Administration records reflecting ongoing treatment for the Veteran's back disorder.  Furthermore, since such time, the Veteran has submitted statements indicating that his back disorder is caused or aggravated by his service-connected fracture of the fifth metatarsal of the left foot.  In this regard, the Veteran provided records from Alexandria Neurosurgical Clinic that show a current diagnosis of spinal stenosis of the lumbar spine and, a physician's assistant indicated that he suspected that the Veteran's left foot deformity is at least contributing to his current back pain.  While the Veteran is not service-connected for a left foot deformity, he is service-connected for a fracture of the fifth metatarsal of the left foot.

As noted previously, the Veteran's claim for service connection for arthritis of the spine was previously denied on the basis that such disorder is not related to service or manifested within one year of service discharge.  The newly received evidence offers a new theory of entitlement to service connection as secondary to the Veteran's service-connected fracture of the fifth metatarsal of the left foot.  As will be discussed in the remand portion of the decision, the Board finds that such triggers VA's duty to assist by providing a VA examination addressing such theory of entitlement.  See Shade, supra.  Therefore, the Board finds that the evidence added to the record since the final August 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for arthritis of the spine.  Consequently, the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for arthritis of the spine is reopened; the appeal is granted to this extent only. 



REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted before a final decision may be reached.  

Outstanding VA Treatment Records

First, a remand is necessary in order to obtain outstanding VA treatment records.  Specifically, the Veteran completed a VA Form 21-4142, Authorization and Consent to Release Information (Release), in February 2006 indicating treatment at the VA medical center (VAMC) in Alexandria, LA, since August 1991.  These VA treatment records appear particularly relevant to the claimed dental disorder because the Veteran wrote in an August 2010 statement that he had surgery on his gums at VA shortly after returning from the Gulf War.  In an April 2001 VA Primary Care note, he identified this surgery as having been performed in 1992 by a Dr. Baldwin.  At present, the claims file does not contain any VA medical records earlier than August 2000 (currently archived in Virtual VA).  Thus, all necessary action is needed to obtain the records since 1991.

Furthermore, those VA medical records currently in the claims file contain numerous entries that are not viewable by the Board.  They contain the following notation:  "You may not VIEW this COMPLETED EMPLOYEE HEALTH NOTE."  (Emphases in originals.)  Because the Veteran has provided authorization for those records to be obtained, these records should be obtained in a viewable format to allow for review.  

The duty to assist extends to providing assistance to obtain sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  Accordingly here, the RO should obtain upon remand all of the Veteran's medical records the Alexandria VA medical facilities since August 1991, including those items marked as not viewable.    
 
Outstanding Private Treatment Records

Similarly, the Veteran has identified and authorized VA to obtain private treatment records.  First, in the February 2006 Release, he identified private treatment at three private facilities.  Although it appears that he identified one of these treatment providers as providing treatment for his eyes (not on appeal), he identified the remaining two as providing treatment for the low back and feet.  Likewise, he completed two additional Releases in November 2011 identifying four doctors who treated him for prostate cancer and foot/back problems, respectively.  Also, in a December 2010 statement, the Veteran identified having had dental treatment at Louisiana State University the late 1990s or early-to-mid 2000s.  

No efforts have been made to obtain these records.  Such efforts must be made upon remand.  

VA Examinations

The Board also finds that VA examinations are needed to address the claimed right and left shoulder, right and left elbow, right foot, and lumbar spine conditions.  

With regard to the shoulders, elbows, and right foot, a VA examination was previously conducted in February 2012.  Keeping in mind that the Veteran is claiming these disorders as secondary to the service-connected left foot disability, the February 2012 VA examination addressed only the causation theory of the secondary claim.  The examination did not address the aggravation theory.  Because the Veteran has reasonably raised the aggravation theory, the February 2012 VA examination is incomplete.  See, e.g., Cromity v. McDonald, No. 15-1073, 2016 WL 1552449, at *3 (Vet. App. Apr. 18, 2016) (nonprecedential) (citing El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Thus, a new VA examination is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Moreover, with specific respect to the right foot, the February 2012 VA examiner reasoned that a right foot condition could not be a result of the left foot disability because the Veteran did not have an altered gait.  Subsequent VA Podiatry records do show an antalgic gait, including in April 2013, October 2013, and February 2014.  Thus, the factual foundation for the VA examiner's opinion has changed.  

Also relevant to the right foot, the Veteran's service treatment records (STRs) show that he went on Physical Profile in June 1971 for a "bilateral foot deformity."  Similarly, an April 1991 Redeployment examination notes "swollen painful joints (feet) since 1969 // [unreadable] - foot trouble."  Because these entries refer to both feet, there is an indication that a right foot injury may have occurred during service, including on the basis of aggravation of a preexisting foot condition.  A VA examination is needed to address these questions.  

With regard to the lumbar spine, the Veteran likewise maintains that the condition is secondary to the service-connected left foot disability.  A VA examination is needed because the evidence indicates that the condition may be secondary to the left foot.  A September 2008 letter from a private Neurosurgical Clinic notes the Veteran's left foot deformity and then states:  "[s]uspect this is at least contributing to current back pain."  Then, a March 2010 private Functional Capacity Testing report recommended foot inserts, and the provider wrote "I think the foot inserts would be of some benefit in helping improve back pain."  Although medical records from January 2005 and August 2010, plus a June 2010 SSA Work History Report, refer to post-service, workplace back injuries, the September 2008 and March 2010 evidence indicates that a current back condition may nonetheless be secondary to the service-connected left foot disability.  Currently, this positive evidence is too equivocal to base an award of service connection.  Thus, a VA examination is needed.  

With regard to the service-connected left foot disability, a new VA examination is needed to evaluate the severity of the condition.  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v.  Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Importantly, the last VA examination, which was conducted in September 2010, gave diagnoses of metatarsus varus and pes cavus "not related to" the service-connected fracture 5th metatarsal.  More recently, a private podiatrist wrote in April 2015 that the Veteran had diagnoses of bilateral metatarsalgia and also hammer digit syndrome 2 through 5 bilateral, plus symptomatic degenerative joint disease to the left midfoot.  This podiatrist explained that "[i]f the [Veteran] had a history of an injury to these affected joints, this could have contributed to the degenerative changes in this area as injury to a joint can lead to traumatic arthritis and the patient does in fact have arthritic changes in this area of the foot where he is symptomatic."  Various VA Podiatry consultations, such as in October 2013, also list a diagnosis of diabetic neurologic manifestations in the foot.  At present, the record is not adequate to determine the degree of severity associated with each of these foot conditions.  See Mittleider v.  West, 11 Vet. App. 181 (1998).  Accordingly, a new VA examination is needed to evaluate the ongoing severity of the service-connected condition and to attempt to determine the degree of severity associated with any nonservice-connected conditions in the left foot.  

Regarding the claimed prostate cancer and dental disorder, the record does not provide an indication that either disorder may be related to service, as claimed.  Thus, a VA examination is not yet needed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board is mindful, however, the relevant treatment records regarding the disorders are absent from the claims file.  Accordingly, upon remand, it will be necessary for the AOJ to review those records and schedule an examination if a nexus to service is so indicated therein.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to include treatment with Dr. Turnley, Dr. Vaughn, Dr. Lowentritt, Dr. Menache, Dr. Guillot, Dr. Coney, New Boston Hospital, and LSU.  

Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all outstanding VA treatment records, including, but not limited to those from 1991 to August 2000.  The request should include all records previously marked as "You may not VIEW this COMPLETED EMPLOYEE HEALTH NOTE."  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination to address the claimed bilateral shoulder and elbow disorders.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all shoulder and elbow disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that any shoulder or elbow condition is proximately due to, the result of, or caused by any other medical condition(s), to include his fracture of the fifth metatarsal of the left foot?  If so, please identify the other medical condition(s).  

(c)  If not caused by another medical condition, has any shoulder or elbow disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s), to include fracture of the fifth metatarsal of the left foot?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions (a) to (c), please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination to address the claimed right foot disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all disorders found extant in the right foot.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  Did any diagnosed right foot condition preexist either period of the Veteran's active service, which began in September 1970 and October 1990, respectively? 

(c)  If preexisting either period of his service, did the condition worsen (i.e., increase in severity) during service?  If yes, was that worsening due to the natural progress of the disease? 

How certain are you in your answers to questions (b) and (c)?  Would any equally qualified medical professional with the same information reasonably be able to reach a different conclusion?

(d)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?  If you determined in questions (b) and (c) that a condition preexisted service, this should include consideration of whether the current condition represents the present manifestation of that same condition.  

(e)  If not related to service on the basis of question (d), is any right foot condition proximately due to, the result of, or caused by any other medical condition(s), such as the Veteran's fracture of the fifth metatarsal of the left foot?  If so, please identify the other medical condition(s).  

(f)  If not caused by another medical condition, has any right foot disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s), such as the Veteran's fracture of the fifth metatarsal of the left foot?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions (a) to (f), please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination to address the claimed lumbar spine disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all disorders found extant in the lumbar spine.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the condition is proximately due to, the result of, or caused by any other medical condition(s), such as the Veteran's fracture of the fifth metatarsal of the left foot?  If so, please identify the other medical condition(s).  

(c)  If not caused by another medical condition, has any lumbar spine disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s), such as the Veteran's fracture of the fifth metatarsal of the left foot?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering question (c), the examiner is particularly asked to consider a September 2008 letter from a private Neurosurgical Clinic noting the Veteran's left foot deformity and then stating:  "[s]uspect this is at least contributing to current back pain."  The examiner should also consider a March 2010 private Functional Capacity Testing report recommending foot inserts, where the provider wrote "I think the foot inserts would be of some benefit in helping improve back pain."  In addressing this evidence, the examiner should explain why it does or does not increase the likelihood that the service-connected left foot disorder has aggravated the low back.  

In answering these questions (a) to (c), please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected fracture of the fifth metatarsal of the left foot.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to address the following:

(a)  Please identify all conditions in the left foot associated with service and the service-connected fracture of the fifth metatarsal of the left foot.  If any current condition in the left foot is found to be unrelated to the service or the service-connected fracture of the fifth metatarsal of the left foot, please explain why it is unrelated.  

(b)  Next, provide an assessment of the current nature of the Veteran's service-connected fracture of the fifth metatarsal of the left foot and any related condition.  
The joints involved should be tested for pain in weight-bearing and nonweight-bearing and, if possible, in relation to the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any associated neurologic manifestations.  Please also describe all functional limitations present during flare-ups.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

To the extent possible, the examiner should distinguish between symptoms associated with the service-connected disabilities and symptoms associated any nonservice-connected conditions in the left foot.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

(c)  The examiner is also asked to comment on the Veteran's ability to function in an occupational environment, and describe functional impairment caused solely by the service-connected disability(ies).  The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six to eight hours per day.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all actions set forth in paragraphs 1-6, undertake any further action needed as a consequence of the development completed in paragraphs 1-6 above, to include scheduling examinations, if warranted by the new evidence, for the claimed dental disorder and prostate cancer.  Thereafter, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


